Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-6 directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 7-10, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, claims 7-10 hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 06/04/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-10 allowed.
        The following is an examiner’s statement of reasons for allowance: 
      Applicant’s arguments, see pages 4-7 of the response, filed 05/10/2022, with respect to the rejection(s) of claims 1-6 stand under 35 U.S.C. § 103 as allegedly being unpatentable over Yokota et al (U.S. 2007/0175053)( particularly the arguments that a skilled artisan would not be motivated to combine individual components (such as polyvinylpyrrolidone and polypropylene glycol) that belong to two separate polishing compositions (A) and (B) as is disclosed in Yokota because Yokota makes no mention that components present in polishing composition (A) can also be present in polishing composition (B) and vice versa; a skilled artisan would not be motivated to combine components (i.e., organic compound (A) such as propylene glycol) designed for polishing the surface of an object with components (i.e., organic compound (B) such as polyvinylpyrrolidone) that are designed to remove such polishing components; combining Yokota’s polishing composition (A) with organic compound (B) (or organic compound (A) with polishing composition (B)) would not provide a skilled artisan with a reasonable expectation of success of obtaining a suitable polishing composition because: (a) the surface of the polishing object cannot be properly polished in the presence of organic compound (B) that is designed to remove components of polishing composition (A); and (b) impurities originating from polishing composition (A) cannot be removed effectively from the surface of the object with polishing composition (B) in the presence of components from polishing composition (A) that would continuously adhere to the surface of the polished object) have been fully considered and are persuasive.  The final rejection(s) of claims 1-6 stand under 35 U.S.C. § 103 as allegedly being unpatentable over Yokota et al (U.S. 2007/0175053) has been withdrawn. 
       Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN VINH whose telephone number is (571)272-1471. The examiner can normally be reached 7:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NADINE NORTON can be reached on 571-272-1465. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAN VINH/Primary Examiner, Art Unit 1713